Citation Nr: 1404295	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-16 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an effective date earlier than April 16, 2008 for the grant of a total disability rating based on individual unemployability due to service-connected disorders (TDIU). 

2. Entitlement to a disability rating greater than 30 percent for peripheral neuropathy of the right upper extremity. 

3. Entitlement to a disability rating greater than 20 percent for peripheral neuropathy of the left upper extremity. 

4. Entitlement to a disability rating greater than 20 percent for peripheral neuropathy of the right lower extremity. 

5. Entitlement to a disability rating greater than 20 percent for peripheral neuropathy of the left lower extremity. 

6. Entitlement to service connection for residuals of an August 2008 motor vehicle accident, secondary to service-connected disabilities, including as a result of medications.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified at a hearing before the Board in October 2010.  A transcript is of record.  

The Board remanded these claims in February 2012 for further development.  Increased ratings for peripheral neuropathy and an earlier effective date of April 16, 2008 for entitlement to TDIU were subsequently granted in a May 2013 rating decision. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veterans Law Judge (VLJ) who presided at the October 2010 Board hearing is no longer employed at the Board.  The VLJ who conducts a hearing on an appeal must participate in any decision on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  The Veteran indicated in a January 2014 letter that he wish to testify at another hearing before a VLJ by videoconference at his local RO.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a videoconference hearing before the Board at the Buffalo, New York RO.  He must be provided proper notice of the hearing date and location.  Copies of all notification must be associated with the claims file. 

2. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



